DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 15, 2020 in which claims 1-20 are presented for examination; of which claims 10 and 14 were amended; and, a Terminal Disclaimer was filed.

Terminal Disclaimer
The terminal disclaimer filed on December 15, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10523512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 15, 2020, with respect to the rejection(s) of claim(s) 1-20 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Funk et al. US Publication No. 2009/0158270 and Singh et al. US Patent No. 9,781,645.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. US Publication No. 2009/0158270 in view of Singh et al. US Patent No. 9,781,645.

Regarding claim 1, Funk et al. disclose a system (Figures 1-2, Component 202(1) Server 1, Component 202(2) Server 2) comprising: a processor; and a non-transitory computer-readable medium (Figure 2, Component 110) storing instructions that, when executed by the processor, cause the processor to perform operations including: “receiving a network policy for a system” through a process for installing set of executables on each production server (Figure 2, Part 1; Paragraph 009 describing the set of executables 110 created using the system 100 (FIG. 1) is installed on each of a plurality of production servers, represented in FIG. 2 by two production servers 202(1), 202(2); “generating one or more platform policies based on the network policy and one or more implementation characteristics of the system” (Figure 2, Part 2; Paragraph 0010 describing creates packages for all of the supported computing platforms (e.g., Windows, Linux, and N) using the executable for its supported computing platform); and “implementing the one or more platform policies on the system” (Figure 2, Part 3 describing a process for downloading platform specific client package from any production server). Although Funk et al. disclose system and method for Creating Platform-Specific Self-Extracting Client Packages Using a Production Server, and had suggested that the package contents are not static, but may be changed at any time as desired. In this manner, the packages are created "on-the-fly," with the necessary content being incorporated into each package as required at the time the package is created (See Funk et al. Paragraph 0012). Funk et al. did not specifically detail the aspects of client packages may be “network policy” and “platform policies”. However, Singh et al. achieved the aforementioned claimed features by providing a platform policy enforcement agent for controlling network access includes analyzing a first plurality of network parameters, collected by the mobile device, based on one or more local network policies. The method further includes receiving an update for the one or more local network policies from a policy server based on a second plurality of network parameters received by the policy server from a plurality of mobile devices. The method also includes rerouting data traffic for the mobile device from a first wireless network configuration to a second wireless network configuration based on the analyzing of the second plurality of network parameters and the update from the policy server. Rerouting data traffic for the mobile device may include maintaining a constant IP address utilizing a virtual network adapter within the mobile device to provide split tunneling over two or more network connections of the second wireless network configuration (See Singh Title, Abstract; Figure 4; Col. 6, line 36-Col. 9, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Funk et al. with the system of Singh et al. by including in the client packages of Funk et al. the platform policy enforcement agent of Singh et al. because that would have enhanced the versatility of Funk et al. by allowing it to more effectively create and implement platform specific client packages.

As per claim 2, Funk et al. disclose “wherein the system is one network entity of a plurality of network entities associated with the system” (See Funk Figure 2; Paragraph 0009 describing two production servers 202(1), 202(2), although it will be recognized that fewer or more than two production servers may be implemented in the system 200. Each of the production servers 202(1), 202(2) runs on a different computing platform and may have stored thereon a variety of files comprising platform-specific content and common content. It will be assumed for the sake of example that production server 202(1) is a Linux server and production server 202(2) is a Windows server).

 (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

As per claim 4, Singh et al. disclose “wherein the operations include: identifying that the one or more platform policies includes an altered policy; reverting the altered policy to an original state; and generating a report for the altered policy” (through a Packet Policy Manager 412 may receive input from Policy & Rules Engine 402 and control how information is grouped into IP packets).

As per claim 5, Singh et al. disclose “wherein the network policy is based on a user intent statement” (Col. 4, lines 31-46 describing a first local feedback loop may correspond to local network connectivity policies based on user preferences or connectivity policy rules for a particular mobile device, such as mobile device 210. A user may directly enter such preferences or connectivity policy rules into mobile device 210, or alternatively, access a web-based interface to create or update such preferences or connectivity policy rules).

Figure 4, Component 430 showing network interface include one or more APIs to support communication).

As per claim 7, Singh et al. disclose “wherein the operations include: accessing policy enforcement data associated with the implementing of the one or more platform policies on the system (See Title describing a platform policy enforcement agent for controlling network access; and generating a report including the policy enforcement data (an implementation may enable the mobile device to sense and report its location, and optionally its velocity, to the policy server).

Regarding claim 8, Funk et al. disclose “a computer-implemented method” (Figures 1-2, Component 202(1) Server 1, Component 202(2) Server 2) comprising: “receiving a network policy for a system” through a process for installing set of executables on each production server (Figure 2, Part 1; Paragraph 009 describing the set of executables 110 created using the system 100 (FIG. 1) is installed on each of a plurality of production servers, represented in FIG. 2 by two production servers 202(1), 202(2); “generating one or more platform policies based on the network policy and one or more implementation characteristics of the system” (Figure 2, Part 2; Paragraph 0010 describing creates packages for all of the supported computing platforms (e.g., Windows, Linux, and N) using the executable for its supported computing platform); and “implementing the one or more platform policies on the Figure 2, Part 3 describing a process for downloading platform specific client package from any production server). Although Funk et al. disclose system and method for Creating Platform-Specific Self-Extracting Client Packages Using a Production Server, and had suggested that the package contents are not static, but may be changed at any time as desired. In this manner, the packages are created "on-the-fly," with the necessary content being incorporated into each package as required at the time the package is created (See Funk et al. Paragraph 0012). Funk et al. did not specifically detail the aspects of client packages may be “network policy” and “platform policies”. However, Singh et al. achieved the aforementioned claimed features by providing a platform policy enforcement agent for controlling network access includes analyzing a first plurality of network parameters, collected by the mobile device, based on one or more local network policies. The method further includes receiving an update for the one or more local network policies from a policy server based on a second plurality of network parameters received by the policy server from a plurality of mobile devices. The method also includes rerouting data traffic for the mobile device from a first wireless network configuration to a second wireless network configuration based on the analyzing of the second plurality of network parameters and the update from the policy server. Rerouting data traffic for the mobile device may include maintaining a constant IP address utilizing a virtual network adapter within the mobile device to provide split tunneling over two or more network connections of the second wireless network configuration (See Singh Title, Abstract; Figure 4; Col. 6, line 36-Col. 9, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date 

As per claim 9, Singh et al. disclose “wherein the network policy is received by an agent controller” (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

As per claim 10, Singh et al. disclose “, wherein the generating of the one or more platform policies, and the implementing of the one or more platform policies are performed by an agent enforcer” (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

As per claim 11, Singh et al. disclose “wherein the agent controller is associated with an unprivileged status” (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

As per claim 12, Singh et al. disclose “wherein the agent enforcer is associated with a privileged status” (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

As per claim 13, Funk et al. disclose “wherein, wherein, the system is one network entity of a plurality of network entities associated with the system, and the one network entity is one of a host machine, a virtual machine, a container, or an application” (See Funk Figure 2; Paragraph 0009 describing two production servers 202(1), 202(2), although it will be recognized that fewer or more than two production servers may be implemented in the system 200. Each of the production servers 202(1), 202(2) runs on a different computing platform and may have stored thereon a variety of files comprising platform-specific content and common content. It will be assumed for the sake of example that production server 202(1) is a Linux server and production server 202(2) is a Windows server).

As per claim 14, Singh et al. disclose “accessing policy enforcement data associated with the implementing of the one or more platform policies (See Title describing a platform policy enforcement agent for controlling network access; and generating a report including the policy enforcement data (an implementation may enable the mobile device to sense and report its location, and optionally its velocity, to the policy server).


Regarding claim 15, Funk et al. disclose “a non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: “receive a network policy for a system” through a process for installing set of executables on each production server (Figure 2, Part 1; Paragraph 009 describing the set of executables 110 created using the system 100 (FIG. 1) is installed on each of a plurality of production servers, represented in FIG. 2 by two production servers 202(1), 202(2); “generate one or more platform policies based on the network policy and one or more implementation characteristics of the system” (Figure 2, Part 2; Paragraph 0010 describing creates packages for all of the supported computing platforms (e.g., Windows, Linux, and N) using the executable for its supported computing platform); and “implement the one or more platform policies on the system” (Figure 2, Part 3 describing a process for downloading platform specific client package from any production server). Creating Platform-Specific Self-Extracting Client Packages Using a Production Server, and had suggested that the package contents are not static, but may be changed at any time as desired. In this manner, the packages are created "on-the-fly," with the necessary content being incorporated into each package as required at the time the package is created (See Funk et al. Paragraph 0012). Funk et al. did not specifically detail the aspects of client packages may be “network policy” and “platform policies”. However, Singh et al. achieved the aforementioned claimed features by providing a platform policy enforcement agent for controlling network access includes analyzing a first plurality of network parameters, collected by the mobile device, based on one or more local network policies. The method further includes receiving an update for the one or more local network policies from a policy server based on a second plurality of network parameters received by the policy server from a plurality of mobile devices. The method also includes rerouting data traffic for the mobile device from a first wireless network configuration to a second wireless network configuration based on the analyzing of the second plurality of network parameters and the update from the policy server. Rerouting data traffic for the mobile device may include maintaining a constant IP address utilizing a virtual network adapter within the mobile device to provide split tunneling over two or more network connections of the second wireless network configuration (See Singh Title, Abstract; Figure 4; Col. 6, line 36-Col. 9, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Funk et al. with the system of Singh et al. by including 


As per claim 16, Funk et al. disclose “wherein the computing system is one network entity of a plurality of network entities associated with the system” (See Funk Figure 2; Paragraph 0009 describing two production servers 202(1), 202(2), although it will be recognized that fewer or more than two production servers may be implemented in the system 200. Each of the production servers 202(1), 202(2) runs on a different computing platform and may have stored thereon a variety of files comprising platform-specific content and common content. It will be assumed for the sake of example that production server 202(1) is a Linux server and production server 202(2) is a Windows server).


As per claim 17, Singh et al. disclose “wherein, the network policy is received by an agent controller, and the agent controller is associated with an unprivileged status” (Figure 3, Component 414 showing Policy Agent 414 may periodically receive updates to network policies from the policy server. This information may be processed by Policy Agent 414 and communicated to Policy & Rules Engine 402 where the local mobile device rules and policies may be updated to reflect the latest or most appropriate network-wide connectivity policies).

through a Packet Policy Manager 412 may receive input from Policy & Rules Engine 402 and control how information is grouped into IP packets).


As per claim 19, Singh et al. disclose “wherein the network policy is based on a user intent statement” (Col. 4, lines 31-46 describing a first local feedback loop may correspond to local network connectivity policies based on user preferences or connectivity policy rules for a particular mobile device, such as mobile device 210. A user may directly enter such preferences or connectivity policy rules into mobile device 210, or alternatively, access a web-based interface to create or update such preferences or connectivity policy rules).


As per claim 20, Singh et al. disclose “wherein the instructions further cause the computing system to: access policy enforcement data associated with the implementing of the one or more platform policies on the system (See Title describing a platform policy enforcement agent for controlling network access; and generate a report including the policy enforcement data (an implementation may enable the mobile device to sense and report its location, and optionally its velocity, to the policy server).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 13, 2021